DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claims 10 discloses a period at the end of the "executing said database tasks..." limitation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 12 of U.S. Patent No. 9,298,506 in view of Savit (U.S. Patent Publication No. 2007/0234365). 

Regarding claim 10, claims 1, 6 and 11 of Patent No. 9,298,506 teaches the computer-implemented method of 10, but fails to teach each of said tiers have a service level goal assigned to task groups contained within the tier, monitoring execution of said database tasks against said service level goals assigned to said tiers; identifying one of said database tasks within one of said task groups as failing to meet the service level goal assigned to said one of said task groups; and dynamically allocating additional database system resources to said one of said task groups.
However, Savit teaches 
each of said tiers have a service level goal assigned to task groups contained within the tier {¶ [0016]}, 
monitoring execution of said database tasks against said service level goals assigned to said tiers {¶¶ [0016], [0019]}; 
identifying one of said database tasks within one of said task groups as failing to meet the service level goal assigned to said one of said task groups {¶ [0024]}; and 
dynamically allocating additional database system resources to said one of said task groups {¶¶ [0016], [0024]}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, to incorporate the teaching of Savit into claims 1, 6 and 11 of Patent No. 9,298,506 for the benefit of efficiently allocating resources among workloads in a computer system for more effectively managing how compute resources are provided to applications, processes, and/or workloads running in a computer system.
Regarding claim 14, claims 2, 7 and 12 of Patent No. 9,298,506 substantially recite the same limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steps of" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the positions of" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the steps of" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the execution of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the steps of" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the execution of" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the steps of" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the positions of" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the execution of" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the steps of" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the positions of" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5, 7-9, 11-14, 16-19, 21-23 and 25-28 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claim 11 is rejected for being indefinite for failing to clearly and distinctly define the claimed invention.  Claim 11 discloses “…reallocating database system resources among said task groups located within the tier…” and it is unclear which tier this is referring to as there are multiple tiers disclosed in claim 10 (e.g., such as a top tier, one or more intermediate tiers and a bottom tier).  Therefore, the claim is rejected for failing to clearly and distinctly disclose which tier is being referred to within the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9, 20-23 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Savit (U.S. Patent Application Publication No. 2007/0234365).

Regarding claim 6, Savit discloses a computer-implemented method for scheduling and executing a plurality of database tasks within a database system, the method comprising the steps of: 
assigning database system resources to said database tasks {¶¶ [0016], [0020], [0024] resources are assigned to workloads (e.g., such as database tasks)};  
assigning service level goals to said database tasks {¶ [0016] assigns service level objective/goals to workloads}; 
monitoring execution of said database tasks against said service level goals assigned to said database tasks {¶¶ [0016], [0019] monitors the workloads against the service level goals};
identifying one of said database tasks as projected to fail to meet the service level goal assigned to said one of said database tasks {¶ [0024] determines whether or not the workloads are meeting the service level goals that have been assigned, and when the goal is not being met, the system acts to make changes};  and 
dynamically allocating additional database system resources to said one of said database tasks {¶¶ [0016], [0024] additional resources are dynamically added to meet the service goal of the workloads}.  

Regarding claim 7, Savit discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 6, wherein said step of dynamically allocating additional database system resources to said one of said database tasks comprises reallocating database system resources among said database tasks to allocate additional database system resources to said one of said database tasks {¶¶ [0024], [0025], [0028] additional resources are dynamically reallocated to meet the service goal of the workloads}.  

Regarding claim 8, Savit discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 6, further comprising the steps of: 
monitoring execution of said one of said database tasks against the service level goal assigned to said one of said database tasks {¶ [0024]}; and 
removing the allocation of additional database system resources to said one of said database tasks when one of said database tasks is projected to meet the service level goal assigned to said one of said database tasks {¶ [0028] for workloads that are meeting/exceeding their service level goals, resources will be taken away and transferred to other workloads that are not meeting their goals}.  

Regarding claim 9, Savit discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 6, wherein said database system resources include at least one of: computer processor resources, computer memory resources, computer data storage resources, and input/output resources {¶ [0037] resources such as CPU, disk, network I/O, memory}.
Regarding claim 20, Savit discloses a database system, running on a computer, the database system comprising:
at least one computer processor having access to at least one data storage device containing a database {¶¶ [0018], [0020] server/system with CPU and memory}; 
a process executed by said at least one computer processor to schedule the execution of a plurality of database tasks within said database system, said process comprising the steps of {¶ [0024] resource scheduler for scheduling workloads}: 
assigning database system resources to said database tasks {¶¶ [0016], [0020], [0024]}; 
assigning service level goals to said database tasks {¶ [0016]}; 
monitoring execution of said database tasks against said service level goals assigned to said database tasks {¶¶ [0016], [0019]};
identifying one of said database tasks as projected to fail to meet the service level goal assigned to said one of said database tasks {¶ [0024]}; and
dynamically allocating additional database system resources to said one of said database tasks {¶¶ [0016], [0024]}.

Claims 21-23 and 29-32 contain corresponding limitations as claims 6-9 and are therefore rejected for the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10, 11, 13-16, 18, 19, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savit (U.S. Patent Application Publication No. 2007/0234365) in view of Rabinovici et al. (U.S. Patent Application Publication No. 2015/0113540; hereinafter Rabinovici).

Regarding claim 1, Savit discloses a computer-implemented method for scheduling and executing a plurality of database tasks within a database system, the method comprising the steps of: 
grouping said database tasks into a plurality of task groups {¶ [0016]}, but fails to disclose within a hierarchy; 
assigning database system resources to said task groups {¶¶ [0016], [0020], [0024]}, but fails to disclose according to the positions of said task groups within said hierarchy;
assigning service level goals to said task groups {¶ [0016]};
monitoring execution of said database tasks against said service level goals assigned to said task groups {¶¶ [0016], [0019]};
identifying one of said database tasks within one of said task groups as failing to meet the service level goal assigned to said one of said database task groups {¶ [0024]}; and 
dynamically allocating additional database system resources to said one of said task groups {¶¶ [0016], [0024]}.  

However, Rabinovici discloses:
grouping said database tasks into a plurality of task groups within a hierarchy {¶ [0036] aggregating tasks into groups and inserted into a hierarchy};
assigning database system resources to said task groups according to the positions of said task groups within said hierarchy {¶¶ [0039], [0082] allocating resources to the groups based upon their tier within the hierarchy}.   

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit and Rabinovici before him/her, to modify the teachings of Savit with the teachings of Rabinovici.  The motivation for doing so would combine the priority of tasks/workloads of Savit with the priority of tasks/workloads of Rabinovici to utilize a fair scheduler to implement priorities using a hierarchy such that the level that a task is positioned in this tree will influence the share of resources that that the task receives at runtime as disclosed by Rabinovici [0033].


Regarding claim 2, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 1, wherein said step of dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources among said task groups located within an equivalent position in said hierarchy as said one of said task groups to allocate additional database system resources to said one of said task groups {Savit: ¶¶ [0024], [0025], [0028]; Rabinovici: ¶¶ [0018], [0096], [0115] reallocating resources among sibling task groups in a same tier (e.g., such as an equivalent position) when a task group is inactive}.   

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit and Rabinovici before him/her, to modify the teachings of Savit with the teachings of Rabinovici.  The motivation for doing so would combine the priority of tasks/workloads of Savit with the priority of tasks/workloads of Rabinovici to reallocate resources to a sibling workload first to ensure that workloads on a same tier will not experience an increase in its allocation as disclosed by Rabinovici [0108].


Regarding claim 4, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 1, further comprising the steps of: 
monitoring execution of said one of said database tasks against the service level goal assigned to said one of said task groups {Savit: ¶ [0024]};  and 
removing the allocation of additional database system resources to said one of said task groups when said one of said database tasks is projected to meet the service level goal assigned to said one of said task groups {Savit: ¶ [0028]}. 

Regarding claim 5, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 1, wherein said database system resources include at least one of: computer processor resources, computer memory resources, computer data storage resources, and input/output resources {Savit: ¶ [0037]}.


Regarding claim 10, Savit discloses a computer-implemented method for scheduling the execution of a plurality of database tasks within a database system, the method comprising the steps of: 
grouping said database tasks into a plurality of task groups having different priorities to database system resources {¶¶ [0016], [0020], [0024] assigns resources based on a priority to workloads};
each of said tiers have a service level goal assigned to task groups contained within the tier {¶ [0016]}, but fails to disclose arranging said task groups into a hierarchy, said hierarchy comprising multiple tiers including a top level tier, a bottom level tier and at least one intermediate level tier between said top level tier and said bottom level tier, said tiers reflecting the priority of said task groups to said database system resources;
executing said database tasks in accordance with said database resource task group allocations {claim 7; ¶ [0031] workload processing a number of transactions according to resource usage assigned}. 
monitoring execution of said database tasks against said service level goals assigned to said tiers {¶¶ [0016], [0019]};
identifying one of said database tasks within one of said task groups as failing to meet the service level goal assigned to said one of said task groups {¶ [0024]};  and 
dynamically allocating additional database system resources to said one of said task groups {¶¶ [0016], [0024]}.  

Savit also fails to disclose:
allocating a portion of said database system resources to said task groups within said top level tier, and providing a remaining portion of said database system resources not assigned to said task groups within said top level to the tier immediately below said top level tier;
for each intermediate level tier: receiving the remaining portion of database system resources not assigned to the task groups in the tier immediately above; assigning a portion of said database system resources received from the tier immediately above to said task groups within said each immediate level tier, and providing a remaining portion of said database system resources not assigned to 26Teradata Corporation Docket Number 19-1033 said task groups within said each immediate tier to the tier immediately below said each immediate level tier.


However, Rabinovici discloses:
arranging said task groups into a hierarchy, said hierarchy comprising multiple tiers including a top level tier, a bottom level tier and at least one intermediate level tier between said top level tier and said bottom level tier, said tiers reflecting the priority of said task groups to said database system resources {Abs, claim 1, ¶ [0039] arranging said task groups into a hierarchy, said hierarchy comprising multiple tiers including a top level tier, a bottom level tier and at least one intermediate level tier between said top level tier and said bottom level tier, said tiers reflecting the priority of said task groups to said database system resources}, and each of said tiers have a service level goal assigned to task groups contained within the tier;
allocating a portion of said database system resources to said task groups within said top level tier, and providing a remaining portion of said database system resources not assigned to said task groups within said top level to the tier immediately below said top level tier {Abs, claim 1, ¶¶ [0039], [0042] allocating a portion of said database system resources to said task groups within said top level tier, and providing a remaining portion of said database system resources not assigned to said task groups within said top level to the tier immediately below said top level tier}; 
for each intermediate level tier: receiving the remaining portion of database system resources not assigned to the task groups in the tier immediately above; assigning a portion of said database system resources received from the tier immediately above to said task groups within said each immediate level tier, and providing a remaining portion of said database system resources not assigned to 26Teradata Corporation Docket Number 19-1033 said task groups within said each immediate tier to the tier immediately below said each immediate level tier {Abs, claim 1, ¶¶ [0039], [0042] for each intermediate level tier: receiving the remaining portion of database system resources not assigned to the task groups in the tier immediately above; assigning a portion of said database system resources received from the tier immediately above to said task groups within said each immediate level tier, and providing a remaining portion of said database system resources not assigned to said task groups within said each immediate tier to the tier immediately below said each immediate level tier}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit and Rabinovici before him/her, to modify the teachings of Savit with the teachings of Rabinovici.  The motivation for doing so would combine the priority of tasks/workloads of Savit with the priority of tasks/workloads of Rabinovici to utilize a fair scheduler to implement priorities using a hierarchy such that the level that a task is positioned in this tree will influence the share of resources that that the task receives at runtime as disclosed by Rabinovici [0033].


Regarding claim 11, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 10, wherein said step of dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources among said task groups located within the tier including said one of said task groups to allocate additional database system resources to said one of said task groups {Savit: ¶¶ [0024], [0025], [0028]; Rabinovici: ¶¶ [0018], [0096], [0115]}.   

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit and Rabinovici before him/her, to modify the teachings of Savit with the teachings of Rabinovici.  The motivation for doing so would combine the priority of tasks/workloads of Savit with the priority of tasks/workloads of Rabinovici to reallocate resources to a sibling workload first to ensure that workloads on a same tier will not experience an increase in its allocation as disclosed by Rabinovici [0108].
 
Regarding claim 15, Savit discloses a database system, running on a computer, the database system comprising: 
at least one computer processor having access to at least one data storage device containing a database {¶¶ [0018], [0020]};
a process executed by said at least one computer processor to schedule the execution of a plurality of database tasks within said database system, said process comprising the steps of {¶ [0024]}: 
grouping said database tasks into a plurality of task groups {¶ [0016]}, but fails to disclose within a hierarchy; 
assigning database system resources to said task groups {¶¶ [0016], [0020], [0024]}, but fails to disclose according to the positions of said task groups within said hierarchy; 
assigning service level goals to said task groups {¶ [0016]}; 
monitoring execution of said database tasks against said service level goals assigned to said task groups {¶¶ [0016], [0019]};
identifying one of said database tasks within one of said task groups as failing to meet the service level goal assigned to said one of said database task groups {¶ [0024]};  and 
dynamically allocating additional database system resources to said one of said task groups {¶¶ [0016], [0024]}.  

However, Rabinovici discloses:
grouping said database tasks into a plurality of task groups within a hierarchy {¶ [0036]};
assigning database system resources to said task groups according to the positions of said task groups within said hierarchy {¶¶ [0039], [0082]}.   

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit and Rabinovici before him/her, to modify the teachings of Savit with the teachings of Rabinovici.  The motivation for doing so would combine the priority of tasks/workloads of Savit with the priority of tasks/workloads of Rabinovici to utilize a fair scheduler to implement priorities using a hierarchy such that the level that a task is positioned in this tree will influence the share of resources that that the task receives at runtime as disclosed by Rabinovici [0033].

Claims 13, 14, 16, 18, 19, 24, 25, 27 and 28 contain corresponding limitations as claims 1, 2, 4 and 5 and are therefore rejected for the same rationale.



Claim(s) 3, 12, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savit (U.S. Patent Application Publication No. 2007/0234365) in view of Rabinovici et al. (U.S. Patent Application Publication No. 2015/0113540; hereinafter Rabinovici) and further in view of Kambatla (U.S. Patent Application No. 2018/0074855).

Regarding claim 3, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 1, wherein said step for dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources {Savit: ¶¶ [0016], [0024], [0025], [0028]; Rabinovici: Abs, claim 1, ¶¶ [0039], [0042]}, but fails to explicitly disclose from task groups at a lower position in said hierarchy than the position of said one of said task groups to allocate additional database system resources to said one of said task groups.  

However, Kambatla discloses wherein said step for dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources from task groups at a lower position in said hierarchy than the position of said one of said task groups to allocate additional database system resources to said one of said task groups {claim 11, ¶¶ [0018], [0042], [0063] dynamically adjustment/de-allocation of resources from a lower tier of a hierarchy for re-assignment to a higher tier of the hierarchy based upon resource utilization}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit, Rabinovici and Kambatla before him/her, to modify the teachings of Rabinovici with the teachings of Kambatla.  The motivation for doing so would combine the hierarchy of Rabinovici with the hierarchy of Kambatla to create a hierarchy in priority to effectively utilize wasted resources, while minimizing adverse effects on regularly scheduled tasks as disclosed by Kambatla Abs, [0018].


Regarding claim 12, the combination of Savit and Rabinovici discloses the computer-implemented method for scheduling and executing a plurality of database tasks within a database system according to claim 10, wherein said step of dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources from task groups Savit: ¶¶ [0016], [0024], [0025], [0028]; Rabinovici: Abs, claim 1, ¶¶ [0039], [0042]}, but fails to explicitly disclose at a lower tier in said hierarchy than said one of said task groups to allocate additional database system resources to said one of said task groups.

However, Kambatla discloses wherein said step of dynamically allocating additional database system resources to said one of said task groups comprises reallocating database system resources from task groups at a lower tier in said hierarchy than said one of said task groups to allocate additional database system resources to said one of said task groups {claim 11, ¶¶ [0018], [0042], [0063]}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Savit, Rabinovici and Kambatla before him/her, to modify the teachings of Rabinovici with the teachings of Kambatla.  The motivation for doing so would combine the hierarchy of Rabinovici with the hierarchy of Kambatla to create a hierarchy in priority to effectively utilize wasted resources, while minimizing adverse effects on regularly scheduled tasks as disclosed by Kambatla Abs, [0018

Claims 17 and 26 contain corresponding limitations as claims 3 and 12 and are therefore rejected for the same rationale.



Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blanding (US 2015/0261575): workload resource management for determining an amount of resources to be allocated to each workload, mapping specific resources to specific workloads, planning a transfer sequence and implementing an allocation and assignment; 
Burger (US 2010/0125565): optimizing a database query via monitoring resource usage of one or more resources of a computer system; 
Chin (US 2017/0093968): fair sharing and utilization of multi-dimensional resources among multiple users in a multiprocessing system; 
Collins (US 2018/0089299): different hierarchies of resource data objects for managing system resources; 
Leong (US 2003/0182503): high reliability electronic data storage for decomposing a data access request into a number of smaller tasks; 
Morris (US 9,116,929): managing database systems, wherein the database systems perform database queries to retrieve data stored by the database systems via monitoring of workload priority influenced data temperatures in order to optimize data storage placement and data access decisions; 
Reysa (US 2010/0262975): controlling the workload of individual computing systems in an information handling system in which incoming work requests are placed in a queue for processing by one or more computing systems; 
Richards (US 2010/0162251): classifying database requests as problematic based on estimated processing characteristics of the request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166